   Case 1:21-cv-12933-RMB Document 1 Filed 06/24/21 Page 1 of 7 PageID: 1




RACHAEL A. HONIG
ACTING UNITED STATES ATTORNEY
BY: SARAH DEVLIN
ASSISTANT UNITED STATES ATTORNEY
970 BROAD STREET, SUITE 700
NEWARK, NEW JERSEY 07102
TEL: (973) 645-2740
SARAH.DEVLIN3@USDOJ.GOV

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                 :     Hon.

                   v.                    :     Civil Action No. 21-

APPROXIMATELY $544,547.90                :     VERIFIED COMPLAINT
SEIZED FROM MILITARY AND                       FOR FORFEITURE IN REM
CIVILIAN CREDIT UNION                    :
ACCOUNT NUMBER 1100 000
100527, HELD IN THE NAME OF              :
HIGH PLACES CONCIERGE
SERVICE,                                 :

            Defendant in rem.



      Plaintiff the United States of America, by its attorney, Rachael A. Honig,

Acting United States Attorney for the District of New Jersey, for its verified

complaint (the “Complaint”) alleges, upon information and belief, as follows:

                          I. NATURE OF THE ACTION

      1.    This action is brought by the United States of America seeking the

forfeiture of approximately $544,547.90 seized from Military and Civilian

Credit Union account number 1100 000100527, held in the name of High

Places Concierge Service on or about January 12, 2021 (hereinafter referred to

as the “Defendant in rem” or the “defendant property”).
   Case 1:21-cv-12933-RMB Document 1 Filed 06/24/21 Page 2 of 7 PageID: 2




      2.    The Defendant in rem is subject to seizure and forfeiture to the

United States of America pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 984, which

subjects to forfeiture any property, real or personal, that constitutes or is

derived from proceeds traceable to wire fraud, in violation of 18 U.S.C. § 1343,

which is an offense constituting specified unlawful activity, as defined in 18

U.S.C. § 1956(c)(7).

                         II. JURISDICTION AND VENUE

      3.    This Court has jurisdiction over this action pursuant to 28 U.S.C.

'' 1345 and 1355(a).

      4.    Venue is proper pursuant to 28 U.S.C. ' 1355(b)(1)(A) because acts

and omissions giving rise to the forfeiture occurred in the District of New

Jersey.

      5.    The Defendant in rem is being held on deposit by the Department

of Homeland Security in the Department of Homeland Security’s Port of

Anchorage suspense account in Anchorage, Alaska.

                                   III. FACTS

      6.    Company 1 was a dairy company located in Burlington, New Jersey.

      7.    Company 2, a company located in Vineland, New Jersey, was a

customer of Company 1.

      8.    Company 1 and Company 2 have a long-standing, productive

business relationship.

      9.    In or around October 2020, Company 1 determined it was the victim

of a business email compromise (hereinafter “BEC”).


                                        -2-
    Case 1:21-cv-12933-RMB Document 1 Filed 06/24/21 Page 3 of 7 PageID: 3




       10.    A BEC is a sophisticated type of scam used to exploit businesses.

Often, perpetrators target businesses that work with foreign or domestic

suppliers and/or businesses that regularly perform wire transfer payments.

These types of scams are often carried out by compromising legitimate business

e-mail accounts through social engineering 1 or computer intrusion techniques

to conduct an unauthorized transfer of funds. The goal of most BECs, as with

the one described herein, is to steal money from the victim through fraud and

deceit.

       11.    In    or   about    September        of   2020,   Company       2   purchased

approximately $1 million dollars’ worth of dairy products from Company 1.

       12.    The president of Company 2 communicated with employees at

Company 1 via e-mail in order to arrange payments for the purchase. During

these communications, the president of Company 2 received an e-mail appearing

to be from a Company 1 employee and containing payment information and

instructions.      The communications directed that payment should be sent to

Military and Civilian Credit Union account number 1100 000 100527.

       13.    Military and Civilian Credit Union is a bank located in Fairbanks,

Alaska. Company 1 has since determined that the e-mail containing payment

instructions was not sent by any of its employees and that it contained

fraudulent payment information.




       1  “Social engineering” is a term used to describe various manipulation techniques
whereby a perpetrator uses deception to trick a victim into providing access to network systems
or confidential information.

                                             -3-
   Case 1:21-cv-12933-RMB Document 1 Filed 06/24/21 Page 4 of 7 PageID: 4




      14.   After receiving the fraudulent email, the president of Company 2

forwarded the e-mail containing the fraudulent payment information to an

employee in Company 2’s finance group.        Thereafter, Company 2 made the

following payments to Military and Civilian Credit Union account number 1100

000 100527 under the belief that the money was being transmitted to Company

1 as agreed upon payment for dairy products:

 Date (on or about)           Amount
 October 9, 2020              $193,068.00
 October 16, 2020             $419,621.22
 October 23, 2020             $527,405.46
 Total                        $1,140,094.68

      15.   On or about October 23, 2020, Company 1 contacted Company 2

regarding the whereabouts of expected payments for the dairy products

Company 2 had agreed to purchase. Company 1 had received e-mail

communications from what appeared to be a Company 2 e-mail account

indicating that payments would be delayed. In response, Company 2 indicated

that it had, in fact, transmitted payments to what it believed to be Company 1

using the payment information for Military and Civilian Credit Union account

number 1100 000 100527.

      16.   At that point, both parties realized that they had been defrauded.

Upon this discovery, Company 2 contacted its bank and successfully stopped

the payment of $527,405.46 sent on or about October 23, 2020. However,

Company 2 was unable to recover the remaining $612,689.82 that had

previously been wired to Military and Civilian Credit Union account number


                                       -4-
   Case 1:21-cv-12933-RMB Document 1 Filed 06/24/21 Page 5 of 7 PageID: 5




1100 000 100527 under the fraudulent pretenses that the account belonged to

Company 1. Thereafter, Company 2 contacted law enforcement authorities to

request assistance.

      17.   As part of its investigation, Homeland Security Investigations

contacted Military and Civilian Credit Union. An employee at Military and

Civilian Credit Union advised that the signatory on Military and Civilian Credit

Union account number 1100 000 100527 is an individual named Jamie

Newton. Neither Company 1 nor Company 2 have any accounts at the bank.

Jamie Newton is not employed by either company.

      18.   On or about January 12, 2021, a seizure warrant issued by United

States Magistrate Judge Donio for the contents of Military and Civilian Credit

Union account number 1100 000 100527 was served on Military and Civilian

Credit Union.

                         IV. CLAIM FOR FORFEITURE

      19.   The allegations contained in paragraphs 1 through 18 of this

Complaint are incorporated herein and made part hereof.

      20.   As a result of the foregoing, the Defendant in rem is subject to

forfeiture to the United States pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 984,

because the Defendant in rem constitutes or is derived from proceeds traceable

to wire fraud, in violation of 18 U.S.C. § 1343, which is an offense constituting

specified unlawful activity, as defined in 18 U.S.C. § 1956(c)(7).

      WHEREFORE, the United States of America requests that the Clerk of

the Court issue a warrant for the arrest and seizure of the Defendant in rem


                                        -5-
   Case 1:21-cv-12933-RMB Document 1 Filed 06/24/21 Page 6 of 7 PageID: 6




pursuant to Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure,

which the plaintiff will execute upon the Defendant in rem pursuant to 28

U.S.C. § 1355(d) and Supplemental Rule G(3)(c); that notice of this action be

given to all persons who reasonably appear to be potential claimants to the

Defendant in rem; that the Defendant in rem be forfeited and condemned to the

United States of America; that the plaintiff be awarded its costs and

disbursements in this action; and that the Court grant such other and further

relief it deems just and proper.

Dated: Newark, New Jersey
       June 24, 2021

                                             RACHAEL A. HONIG
                                             Acting United States Attorney


                                             s/Sarah Devlin
                                             By: SARAH DEVLIN
                                             Assistant United States Attorney




                                       -6-
Case 1:21-cv-12933-RMB Document 1 Filed 06/24/21 Page 7 of 7 PageID: 7
